Title: Benjamin Harrison to Thomas Jefferson, 11 July 1817
From: Harrison, Benjamin
To: Jefferson, Thomas


          
            Dear Sir,
            Berkley 
              July 11th 1817,
          
          By the last Mail, I received your letter of the 26th ult and avail myself of the first opportunity to Richmond of answering it. The Manuscript in question I have ever thought worthy of publication and am much pleased that it has fallen into such hands—I shall approve entirely of any use which  you may think proper to make of it, but would recommend its not being published immediately as I have every reason to hope that I shall be able to obtain a copy of a Manuscript on the same subjects and by the same Author which is in the possession of Mrs Harrison of Brandon; From what I have heard of this work; it is much fuller on the subject of the Carolina Boundary than either of those which you have seen, and contains a great variety of Anecdotes illustrative of the manners of the Period at which it was written—Should I not be disappointed, you may expect the Copy by the first safe conveyance which is afforded me, after its completion—
          With sentiments of the highest respect
          
            I am yr hum St
            Ben: Harrison
          
        